DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanakasabai et al. (US 2017/0285119 A1). 
With respect to claim 1, Kanakasabai discloses a local coil for a magnetic resonance imaging (MRI) system, characterized by comprising (see Figure 3): a wireless power receiver configured to convert electrical energy to alternating 5current (AC) electricity (see #204 considered as the  claimed receiver connected to power source #202, see paragraph 0016 for wireless option), the electrical energy being wirelessly received from a power source; an alternating current-direct current (AC-DC) converter configured to convert the AC electricity to first DC electricity having a first voltage (see AC/DC converter #203); a direct current-direct current (DC-DC) converter configured to convert the first DC 10electricity to second DC electricity having a second voltage (see DC-DC converter #214); a comparator configured to compare the first voltage and the second voltage, and generate a level signal based on the comparison result; and a transmitter configured to send the level signal to the power source, the power source adjusting an output power of the electrical energy based on the level signal (see paragraph 0042-0045).   
With respect to claim 3, Kanakasabai discloses a power control system for a magnetic resonance imaging (MRI) system, comprising (see Figure 3): a power source configured to wirelessly provide electrical energy (power source #202); and a local coil (see RF receive chain), comprising: a wireless power receiver configured to convert electrical energy to alternating 5current (AC) electricity, the electrical energy being wirelessly received from the power source (see #204 considered as the  claimed receiver connected to power source #202, see paragraph 0016 for wireless option); an AC-direct current (DC) converter configured to convert the AC electricity to first DC electricity having a first voltage (see AC/DC converter #203); a DC-DC converter configured to convert the first DC electricity to second 10DC electricity having a second voltage (see DC-DC converter #214); a comparator configured to compare the first voltage and the second voltage, and generating a level signal based on the comparison result; and a transmitter configured to send the level signal to the power source; wherein the power source is further configured to adjust an output power of the 15electrical energy based on the level signal (see paragraph 0042-0045).  
With respect to claim 4, Kanakasabai discloses when the first voltage is greater than the second voltage, a level value of the level signal is HIGH, and the power source reduces the output power on the basis of the level signal; when the first voltage is less than the second voltage, the level value of the level 5signal is LOW, and the power source increases the output power on the basis of the level signal;  (see paragraphs 0041-0046).  
With respect to claim 5, Kanakasabai discloses a local coil for a magnetic resonance imaging (MRI) system, comprising: a wireless power receiver configured to convert electrical energy to alternating current (AC) electricity, the electrical energy being wirelessly received from a power source (see #204 considered as the  claimed receiver connected to power source #202, see paragraph 0016 for wireless option); 5a coupler configured to distribute power of the AC electricity according to a predetermined ratio; an AC-direct current (DC) converter configured to convert AC electricity from the coupler to DC electricity (see AC/DC converter #203); an operational amplifier configured to determine, based on AC electricity from the 10coupler, a DC voltage corresponding to a power of AC electricity before distribution (see paragraphs 0021-0022); an analog-digital converter (ADC) configured to convert the DC voltage to a digital quantity (see AC/DC converter #203); and a transmitter configured to send a DC voltage of the digital quantity to the power source, the power source adjusting an output power of the electrical energy based on the 15DC voltage of the digital quantity (see paragraph 0042-0045).  
With respect to claim 7, Kanakasabai discloses a power control system for a magnetic resonance imaging (MRI) system, comprising (see Figure 3): a power source configured to wirelessly provide electrical energy (power source #202); and a local coil (see RF receive chain), comprising: a wireless power receiver configured to convert electrical energy to alternating 5current (AC) electricity, the electrical energy being wirelessly received from the power source (see #204 considered as the  claimed receiver connected to power source #202, see paragraph 0016 for wireless option); a coupler configured to distribute power of the AC electricity according to a predetermined ratio; an AC-direct current (DC) converter configured to convert AC electricity 10from the coupler to DC electricity (see AC/DC converter #203); an operational amplifier configured to determine, based on AC electricity from the coupler, a DC voltage corresponding to a power of AC electricity before distribution (see paragraphs 0021-0022); an analog-digital converter (ADC) configured to convert the DC voltage to a 15digital quantity (see AC/DC converter #203); and a transmitter configured to send a DC voltage of the digital quantity to the power source; wherein the power source is further configured to adjust an output power of the electrical energy based on the DC voltage of the digital quantity (see paragraph 0042-0045).  
With respect to claim 9, Kanakasabai discloses a power control method for a magnetic resonance imaging (MRI) system, comprising: generating a radio frequency (RF) signal; sending the RF signal to wirelessly transmit electrical energy to a local coil; receiving a level signal from the local coil (see paragraphs 0021-0023); and 5adjusting an output power of the electrical energy based on the level signal (see paragraph 0042-0045); wherein, at the local coil: the electrical energy is converted to alternating current (AC) electricity, the AC electricity being converted to first direct current (DC) electricity having a first voltage (see AC/DC converter #203 in Figure 3), the first DC electricity being converted to second DC electricity having a second voltage (see DC-DC converter #214 in Figure 3), and the level signal being generated based on the result of 10comparing the first voltage and the second voltage (see paragraph 0042-0045).  
With respect to claim 10, Kanakasabai discloses a power control method for a magnetic resonance imaging (MRI) system, comprising: generating a radio frequency (RF) signal; sending the RF signal to wirelessly transmit electrical energy to a local coil (see paragraphs 0021-0023); receiving a direct current (DC) voltage of a digital quantity from the local coil; 15adjusting an output power of the electrical energy based on the DC voltage of the digital quantity (see paragraph 0042-0045); wherein, at the local coil: the electrical energy is converted to alternating current (AC) electricity, a power of the AC electricity being measured and the AC electricity being converted to DC electricity, the measured power of the AC electricity being 20converted to a DC voltage, and the DC voltage being converted to the digital quantity (see AC/DC converter #203 in Figure 3).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakasabai et al. (US 2017/0285119 A1) in view of Bae (US 2016/0329752 A1) .
With respect to claims 152 and 6, Kanakasabai discloses the claimed invention as stated above except for a filter, arranged between the wireless power receiver and the AC-DC converter. However, Bae discloses a filter, arranged between the wireless power receiver and a converter (see paragraph 0108-0109, see Figure 6, showing filter #110). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a filter, arranged between the wireless power receiver and a converter as taught by Bae with Kanakasabai’s circuitry for the purpose of outputting a rectified voltage to the converter. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanakasabai et al. (US 2017/0285119 A1) in view of Bae (US 2018/0226829 A1) .
With respect to claim 208, Kanakasabai discloses the claimed invention as stated above except for the power source further comprise a table stored therein, the table containing a correspondence between DC voltages and power source output power update values; and the power source is configured to query, from the table, an output power update value corresponding to the DC voltage, and adjust the output power to the output power update 25value. However, Shin discloses the power source further comprise a table stored therein, the table containing a correspondence between DC voltages and power source output power update values; and the power source is configured to query, from the table, an output power update value corresponding to the DC voltage, and adjust the output power to the output power update 25value (see paragraphs 0144 and 0210). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a power source further comprise a table stored therein, the table containing a correspondence between DC voltages and power source output power update values; and the power source is configured to query, from the table, an output power update value corresponding to the DC voltage, and adjust the output power to the output power update 25value  as taught by Bae with Kanakasabai’s circuitry for the purpose of adjusting the power provided to the desired level according to the process to be performed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different MR systems with power source with adjustments to the voltage. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866